                            Case 19-12502-LSS           Doc 30       Filed 11/21/19        Page 1 of 4



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

         In re:                                                      Chapter 11

         BUMBLE BEE PARENT, INC., et al.,1                           Case No. 19-12502 (LSS)

                                            Debtors.                 (Joint Administration Requested)



                                       AGENDA FOR FIRST DAY HEARING
                                      AND INDEX OF FIRST DAY PLEADINGS

         Date and Time of Hearing: NOVEMBER 22, 2019 AT 10:00 A.M. (ET)

         Location:          UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
                            DELAWARE, 824 N. MARKET STREET, 6TH FLOOR, COURTROOM
                            NO. 2, WILMINGTON, DELAWARE 19801

         PETITION AND RELATED PLEADINGS

         1.       Voluntary Chapter 11 Petitions

                  A.        Bumble Bee Parent, Inc. [19-12502]
                  B.        Bumble Bee Holdings, Inc. [19-12503]
                  C.        Bumble Bee Foods, LLC [19-12504]
                  D.        Anova Food, LLC [19-12505]
                  E.        Bumble Bee Capital Corp. [19-12506]

         2.       Declaration of Kent McNeil in Support of Chapter 11 Petitions and First-Day Motions
                  [D.I. 17, 11/21/19]

         MATTERS GOING FORWARD

         3.       Debtors’ Motion for an Order, Pursuant to Bankruptcy Rule 1015 and Local Rule 1015-1,
                  Authorizing the Joint Administration of the Debtors’ Chapter 11 Cases [D.I. 2, 11/21/19]

                  Status:      This matter is going forward.




         1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Bumble Bee Parent, Inc. (5118); Bumble Bee Holdings, Inc. (1051); Bumble Bee Foods, LLC (0146);
         Anova Food, LLC (2140); and Bumble Bee Capital Corp. (7816). The headquarters for the above-captioned
         Debtors is 280 Tenth Avenue, San Diego, CA 92101.
01:25274788.2
                          Case 19-12502-LSS      Doc 30         Filed 11/21/19   Page 2 of 4



           4.   Debtors’ Application for Appointment of Prime Clerk LLC as Claims and Noticing
                Agent [D.I. 3, 11/21/19]

                Status:     This matter is going forward.

           5.   Debtors’ Motion for Interim and Final Orders, Pursuant to Sections 105(a) and 366 of the
                Bankruptcy Code, (I) Prohibiting Utility Companies from Altering, Refusing, or
                Discontinuing Utility Services, (II) Deeming Utility Companies Adequately Assured of
                Future Payment, (III) Establishing Procedures for Determining Additional Adequate
                Assurance of Payment, and (IV) Granting Related Relief, Including Setting a Final
                Hearing Related Thereto [D.I. 4, 11/21/19]

                Status:     This matter is going forward.

           6.   Debtors’ Motion for Entry of Interim and Final Orders, Pursuant to Sections 105(a),
                363(b), 363(c), 507(a)(4), and 507(a)(5) of the Bankruptcy Code, (A) Authorizing
                (I) Payment of Prepetition Employee Wages, Salaries, and Other Compensation;
                (II) Payment of Prepetition Employee Business Expenses; (III) Contributions to
                Prepetition Employee Benefit Programs and Continuation of Such Programs in the
                Ordinary Course; (IV) Payment of Workers’ Compensation Obligations; (V) Payments
                for Which Prepetition Payroll Deductions Were Made; (VI) Payment of All Costs and
                Expenses Incident to the Foregoing Payments and Contributions; and (VII) Payment to
                Third Parties of All Amounts Incident to the Foregoing Payments and Contributions;
                (B) Authorizing Banks to Honor and Process Check and Electronic Transfer Requests
                Related Thereto; and (C) Granting Related Relief [D.I. 5, 11/21/19]

                Status:     This matter is going forward.

           7.   Debtors’ Motion for Interim and Final Orders, Pursuant to Sections 105(a), 363(b),
                507(a)(8), 541, 1107(a), and 1108 of the Bankruptcy Code, (I) Authorizing the Debtors to
                Pay Certain Prepetition Taxes and Fees and Related Obligations and (II) Authorizing
                Banks to Honor and Process Check and Electronic Transfer Requests Related Thereto
                [D.I. 6, 11/21/19]

                Status:     This matter is going forward.

           8.   Debtors’ Motion for Interim and Final Orders, Pursuant to Sections 105(a) and 363 of the
                Bankruptcy Code, (I) Authorizing Payment of Prepetition Obligations Incurred in the
                Ordinary Course of Business in Connection with Insurance Programs, Including Payment
                of Policy Premiums and Broker Fees; and (II) Authorizing Banks to Honor and Process
                Check and Electronic Transfer Requests Related Thereto [D.I. 7, 11/21/19]

                Status:        This matter is going forward.

           9.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
                Honor and Continue Customer Programs and Customer Obligations in the Ordinary
                Course of Business and (II) Authorizing Banks to Honor and Process Check and
                Electronic Transfer Requests Related Thereto [D.I. 8, 11/21/19]


01:25274788.2                                               2
                           Case 19-12502-LSS      Doc 30         Filed 11/21/19   Page 3 of 4



                 Status:     This matter is going forward.

           10.   Debtors’ Motion for an Order Enforcing Section 362 of the Bankruptcy Code and
                 Confirming the Debtors’ Authority with Respect to Postpetition Operations [D.I. 9,
                 11/21/19]

                 Status:     This matter is going forward.

           11.   Debtors’ Motion for Entry of an Order (I) Granting Administrative Expense Priority to
                 All Undisputed Obligations for Goods Ordered Prepetition and Received Postpetition and
                 Authority to Satisfy Such Obligations in the Ordinary Course of Business,
                 and (II) Granting Related Relief [D.I. 10, 11/21/19]

                 Status:     This matter is going forward.

           12.   Debtors’ Motion for Interim and Final Orders Authorizing (A) Continued Use of Cash
                 Management System; (B) Maintenance of Existing Bank Accounts; (C) Continued Use of
                 Existing Business Forms; (D) Continued Performance of Intercompany Transactions in
                 the Ordinary Course of Business and Grant of Superpriority Administrative Expense
                 Status for Postpetition Intercompany Claims; and (E) Interim Suspension of Section
                 345(b) Deposit and Investment Requirements [D.I. 11, 11/21/19]

                 Status:     This matter is going forward.

           13.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to
                 (A) Obtain Postpetition Secured Financing and (B) Utilize Cash Collateral; (II) Granting
                 Liens and Superpriority Administrative Expense Claims; (III) Granting Adequate
                 Protection; (IV) Modifying Automatic Stay; (V) Scheduling Final Hearing; and
                 (VI) Granting Related Relief [D.I. 12, 11/21/19]

                    A.       [FILED UNDER SEAL] Fee Letters Relating to DIP Facilities [D.I. 13,
                             11/21/19]

                    B.       Declaration of Eric Winthrop in Support of Debtors’ Motion for Entry of
                             Interim and Final Orders (I) Authorizing Debtors to (A) Obtain Postpetition
                             Secured Financing and (B) Utilize Cash Collateral; (II) Granting Liens and
                             Superpriority Administrative Expense Claims; (III) Granting Adequate
                             Protection; (IV) Modifying Automatic Stay; (V) Scheduling Final Hearing;
                             and (VI) Granting Related Relief [D.I. 15, 11/21/19]

                 Status:     This matter is going forward.

           14.   Debtors’ Motion for Entry of an Order Authorizing the Filing Under Seal of the Fee
                 Letters Relating to the DIP Facilities [D.I. 14, 11/21/19]

                 Status:     This matter is going forward.




01:25274788.2                                                3
                              Case 19-12502-LSS      Doc 30         Filed 11/21/19   Page 4 of 4



           15.      Debtors’ Motion for Entry of Interim and Final Orders, Pursuant to Sections 105(a),
                    363(b), 503(b), 1107(a), and 1108 of the Bankruptcy Code, (I) Authorizing the Debtors to
                    Pay Certain Prepetition Claims of (A) Foreign Vendors; (B) Domestic Critical Vendors;
                    and (C) Lienholders; (II) Authorizing Banks to Honor and Process Check and Electronic
                    Transfer Requests Related Thereto; and (III) Granting Certain Related Relief [D.I. 16,
                    11/21/19]

                    Status:     This matter is going forward.

           Dated:    November 21, 2019                 YOUNG CONAWAY STARGATT & TAYLOR, LLP
                     Wilmington, Delaware
                                                       /s/ Ashley E. Jacobs
                                                       Pauline K. Morgan (No. 3650)
                                                       Ryan M. Bartley (No. 4985)
                                                       Ashley E. Jacobs (No. 5635)
                                                       Elizabeth S. Justison (No. 5911)
                                                       Jared W. Kochenash (No. 6557)
                                                       Rodney Square
                                                       1000 North King Street
                                                       Wilmington, Delaware 19801
                                                       Telephone: (302) 571-6600
                                                       Facsimile: (302) 571-1253

                                                       -and-

                                                       PAUL, WEISS, RIFKIND, WHARTON &
                                                       GARRISON LLP
                                                       Alan W. Kornberg
                                                       Kelley A. Cornish
                                                       Claudia R. Tobler
                                                       Christopher Hopkins
                                                       Rich Ramirez
                                                       1285 Avenue of the Americas
                                                       New York, New York 10019
                                                       Telephone: (212) 373-3000
                                                       Facsimile: (212) 757-3990

                                                       Proposed Co-Counsel to the Debtors and
                                                       Debtors in Possession




01:25274788.2                                                   4
